Citation Nr: 0526389	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  02-19 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active military service from June 1973 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Boston, 
Massachusetts, Regional Office (RO) that appears to have 
reopened a previously-denied claim for service connection for 
post-traumatic stress disorder (PTSD), reviewed the evidence 
de novo, and denied service connection on the merits.  When 
RO reopens a claim and adjudicates the merits, the Board must 
first determine if claim was properly reopened (i.e., if new 
and material evidence was actually received), and only 
thereafter may review the merits.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996); Jackson v. Principi, 26 5 F.3d 1366 
(Fed. Cir. 2001).  The Board has therefore cast the issue as 
whether new and material evidence has been received to reopen 
a previously denied claim.


FINDINGS OF FACT

1.  A rating decision in May 1997 denied service connection 
for PTSD.  Appellant was notified of the decision but did not 
appeal.  The rating decision of May 1997 is the last final 
denial of the claim for any reason.  It was held that PTSD 
was not clinically established.

2.  Evidence received subsequent to the May 1997 denial does 
not bear directly and substantially on the specific matter 
under consideration, is cumulative and redundant of the 
evidence of record, and is not, by itself or in combination 
with other evidence, so significant that it must be 
considered in order to fairly adjudicate the claim.




CONCLUSION OF LAW

Evidence added to the file since May 1997 is not new and 
material, and the claim for service connection for PTSD is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The rating decision under appellate review was issued after 
the enactment of the VCAA.  The VCAA accordingly applies to 
the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application to 
reopen a claim for PTSD was received in November 2000; the 
claim was denied by rating decision in November 2001.  RO 
sent appellant a VCAA duty-to-assist letter in October 2002 
during the pendancy of this appeal.  The duty-to-assist 
letter did not expressly satisfy the fourth element ("give 
us everything you've got") cited in Pelegrini.  However, as 
will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

Although the VCAA notice letter that was sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA duty-
to-assist letter, the original rating decision, the Statement 
of the Case (SOC) in October 2002, and the Supplemental 
Statement of the Case (SSOC) in May 2005 all listed the 
evidence on file that had been considered in formulation of 
the decision.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.112 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, the file 
already contained appellant's service medical records and VA 
medical treatment records.  Subsequent to receipt of the 
instant application to reopen the claim, RO obtained 
appellant's current treatment records from the VA Medical 
Center (VAMC), the only medical provider that appellant 
identified as having potentially relevant evidence for 
development.  RO submitted a request to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) for 
verification of appellant's claimed PTSD stressors, and 
received a response from USASCRUR.  Appellant was afforded a 
VA psychiatric examination, although the VCAA does not 
require an examination until a finally-denied claim is 
actually reopened.  Finally, appellant was advised of his 
right to testify in a hearing before RO or before the Board, 
but he has not opted to do so.

Appellant's service representative has asserted (VA Form 646 
dated August 2003) that VA is required under the duty to 
assist to obtain the ship's log from the U.S.S. Ranger to try 
to verify appellant's claimed stressors.  The Board 
disagrees.  Review of the Ranger's logs was inherent in the 
request to USASCRUR; VA does not have a duty to obtain actual 
copies of the logs.  Further, the logs from an aircraft 
carrier in a combat area over a two-year period would 
constitute hundreds, and possibly thousands, of pages, and 
the duty to assist does not require VA to undertake so 
monumental a task.  If appellant is able to narrow the 
timeframe down to a reasonable window, a search through 
USASCRUR and/or the National Archives may be reasonable and 
feasible, but the Board finds that given the lack of detail 
from appellant VA's duty to assist has been satisfied to this 
point.

Appellant's service representative has also asserted (VA Form 
646 dated August 2005) that VA must submit the file to a 
panel of psychiatrists to review conflicting medical opinion.  
The Board disagrees, and since this matter is a legal 
question rather than a VCAA question the Board's rationale is 
discussed in the "Analysis" section below.   

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant submitted a claim for service connection for PTSD 
in October 1996, citing combat exposure.  RO issued a rating 
decision in May 1997 that denied service connection for PTSD.  
Appellant was notified of the rating decision but did not 
appeal, and the denial accordingly became final.

At the time of the May 1997 rating decision, the following 
evidence was on file and had been considered by the 
adjudicators: (1) service medical records; (2) PTSD 
Assessment by VA psychologist D.B.B. dated March 1996; (3) 
letter by VA social worker M.P.Q. dated July 1996; (4) VA 
outpatient treatment records from September 1995 to October 
1996; and, (5) appellant's stressor statements dated November 
1996 and December 1996.  The record shows that appellant was 
scheduled for a VA PTSD examination in May 1997 but he failed 
to report for examination.

Appellant submitted the instant request to reopen his claim 
for service connection for PTSD in November 2000.  

Appellant underwent a VA PTSD examination in February 2001.  
Appellant stated that he was a crewman aboard the U.S.S. 
Ranger, an aircraft carrier that launched aircraft to conduct 
combat missions into Vietnam, although appellant was not 
personally exposed to combat.  Appellant related two specific 
stressors to the examiner (previously reported to VA in 1996-
1997).  First, appellant stated that he witnessed the 
accidental downing of an American helicopter by an American 
jet fighter, with the loss of all personnel on the 
helicopter.  Second, appellant stated that he witnessed a 
crewman commit suicide by jumping off the ship, probably 
consequent to mistreatment of that sailor in the ship's brig.  
The examiner recorded appellant's history and reported 
current symptoms in detail.  The examiner's diagnosis was as 
follows: (1) mild generalized anxiety disorder and bipolar 
disorder; (2) alcohol dependence; and, (3) possibility of 
attention-deficit hyperactivity disorder.  The examiner 
stated that appellant does have some elements of PTSD, but 
does not appear to have symptomatology sufficient to meet all 
the criteria for a diagnosis of PTSD.   

The file contains VA outpatient records from the period March 
2001 to September 2001, and from August 2002 to September 
2003.  Most of the counseling notes concern substance abuse 
counseling.  None of the treatment notes show an actual 
diagnosis of PTSD, although there are two references to a 
current diagnosis of "major depressive disorder, rule out 
PTSD."  

RO submitted a request to the United States Armed Services 
Center for Research of Unit Records (USASCRUR) for 
corroboration of appellant's claimed stressors aboard the 
U.S.S. Ranger ("friendly fire" downing of a helicopter with 
loss of life, and suicide by drowning of a sailor).  USASCRUR 
responded in February 2004 that USASCRUR research is possible 
only within a six-month window, and that the 2 1/2 year date 
span (October 1973 to May 1976) provided by appellant was too 
large for USASCRUR to research.


III.  Analysis

The requirement for the submission of new and material 
evidence is a jurisdictional prerequisite in order for a 
claimant to obtain review of a previously denied and final 
decision.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002).  The 
Board is under the statutory obligation to conduct a de novo 
review of the new and material evidence issue.  Without the 
submission of new and material evidence, the Board does not 
have jurisdiction to review the claim in its entirety, and 
its analysis must end.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996); see Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996); Rowell v. Principi, 4 Vet. App. 9, 15 (1993).  

The Board's review in regard to "new and material evidence" 
of this claim will include all evidence received subsequent 
to the last final adjudication denying service connection in 
May 1997.  If new and material evidence is presented or 
secured to a disallowed claim the Board can reopen the claim 
and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  Otherwise, the Board's inquiry must end.

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even if it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

Evidence received subsequent to a final decision is 
considered credible for the purpose of reopening a veteran's 
claim, unless it is inherently false or untrue, or is beyond 
the competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  However, where resolution of the issue 
on appeal turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  Hickson v. West, 11 
Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

The instant request to reopen the claim for service 
connection for psychiatric disorder was received in November 
2000.  For claims submitted prior to August 29, 2001, "new 
and material evidence" means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially on the specific matter under consideration, 
that is neither cumulative nor redundant, and that is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly adjudicate the 
claim.  38 C.F.R. § 3.156(a) (2001).  

"Material" evidence in this case would be evidence tending 
to support any of the elements required to establish service 
connection.  To establish service connection for PTSD, the 
elements are: (1) medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms an 
in-service stressor; and (3) credible supporting evidence 
that the in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2004).  To establish service connection for an acquired 
psychiatric disorder other than PTSD, the elements are (1) 
medical evidence of a current disability; (2) medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, (3) 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  In the alternative, service connection may be 
established by a continuity of symptomatology between a 
current disorder and service.  Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  Finally, 
service connection may be granted for a chronic condition 
(including a psychosis) when the evidence shows that the 
condition became manifest within a presumptive period after 
discharge.  38 C.F.R. § 3.307 (2004).

Evidence of record at the time of the May 1997 denial 
consisted of the following: service medical records; PTSD 
Assessment by VA psychologist D.B.B. dated March 1996; letter 
by VA social worker M.P.Q. dated July 1996; VA outpatient 
treatment records from September 1995 to October 1996, and 
appellant's stressor statements dated November and December 
1996.
 
Evidence added to the file after October 1992 consists of the 
following: appellant's PTSD stressor statement; VA 
psychiatric examination dated December 2001; VA outpatient 
treatment notes for the periods March 2001 to September 2001 
and August 2002 to September 2003; and, negative response 
from USASCRUR dated February 2004.  This evidence is "new" 
in that it was not before the adjudicators at that time.  It 
is not "material" in that it does not address the elements 
required to show that appellant has a current acquired 
psychiatric disorder consequent to his military service.  

Specifically, the new evidence does not provide a medical 
diagnosis that appellant has the claimed disability (PTSD), 
or that the claimed disability became manifest in service or 
during a presumptive period.  The new evidence does not 
include verifiable PTSD stressors and does not include 
medical evidence of nexus between the claimed disabilities 
and appellant's military service.  In short, the new evidence 
does not address any of the elements required to substantiate 
or even to develop appellant's claim.

Appellant's service representative has asserted, in the VA 
Form 646 dated August 2005, that VA must submit the file to a 
panel of psychiatrists to resolve an alleged evidentiary 
discrepancy; i.e., the PTSD Assessment by Dr. D.B.B. in March 
1996, that diagnosed PTSD, versus the VA medical examination 
in February 2001 that stated appellant did not meet the 
criteria for diagnosis of PTSD.  The Board disagrees that 
submission for panel review is required at this point.  The 
statement by Dr. D.B.B. was considered by the adjudicator at 
the time of the last final denial, and the merits of 
previously considered evidence are not subject to review 
until and unless the case is reopened.

In summary, the Board finds that the evidence received 
subsequent to the May 1997 denial does not bear directly and 
substantially on the specific matter under consideration, is 
cumulative and redundant of the evidence of record, and is 
not, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
adjudicate the claim.  It is therefore not new and material.  
Given that new and material evidence has not been received in 
regard to this claim, the Board cannot proceed to adjudicate 
the appeal on its merits.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt rule does not apply.


ORDER

New and material evidence having not been received, the claim 
for service connection for PTSD is not reopened.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


